     Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 1 of 16 PageID #:19599




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


GRUMPY CAT LIMITED,

        Plaintiff,
                                                  Case No.: 19-cv-6676
v.
                                                  Judge: Steven C. Seeger
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A HERETO,

        Defendants.

        PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR ENTRY OF
                  DEFAULT AND DEFAULT JUDGMENT AGAINST
          THE DEFENDANTS IDENTIFIED IN FIRST AMENDED SCHEDULE A

         Plaintiff GRUMPY CAT LIMITED submits the following memorandum in support of

 its Motion for Entry of Default and Default Judgment under Fed. R. Civ. P. 55 against the

 Defendants listed in Amended Schedule A (collectively, the “Defaulting Defendants”).

         The Defaulting Defendants, as set forth in the Complaint, have been charged with

 trademark infringement and counterfeiting, false designation of origin and violation of the

 Illinois Uniform Deceptive Trade Practices Act. Excluded from this motion are defendants who

 have settled with Plaintiff.

         GRUMPY CAT is an American Internet celebrity cat which became an internet sensation

 after her photo was posted on Reddit on September 22, 2012. The videos went viral and her

 popularity has continued to increase. GRUMPY CAT LIMITED is the official source of

 GRUMPY CAT products and develops, markets, sells and distributes GRUMPY CAT products

 worldwide. Since the initial launch of GRUMPY CAT products, the GRUMPY CAT marks are
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 2 of 16 PageID #:19600




and have been the subject of substantial and continuous marketing and promotion by Plaintiff.

Plaintiff has and continues to widely market and promote the GRUMPY CAT marks in the

industry and to consumers. Plaintiff’s promotional efforts include — by way of example, but not

limitation — substantial print media, GRUMPY CAT websites and social media sites, and point

of sale materials. [Complaint, Dkt. 1 at ¶ 8.] Long before Defendants’ acts described herein,

Plaintiff launched GRUMPY CAT products. Plaintiff GRUMPY CAT LIMITED is the

registered owner of the GRUMPY CAT trademarks (U.S. Trademark Registration Nos.

4,907,212; 5,516,378; 4,820,434; 4,417,549; 4,672,289; 5,073,528; 4,527, 097; 4,930,286 and

4,907,213 (the “GRUMPY CAT marks”)). The above trademark registrations are valid,

subsisting, and in full force and effect. [Complaint, Dkt. 1 at ¶ 7.]

         On information and belief, Defaulting Defendants are an interrelated group of

counterfeiters working in active concert to knowingly and willfully manufacture, import,

distribute, offer for sale, and sell products bearing infringing and/or counterfeit versions of the

GRUMPY CAT Trademark (the “Counterfeit/Infringing Products”) in the same transaction,

occurrence, or series of transactions or occurrences. Id. at ¶ 12. Defaulting Defendants conduct

business throughout the United States, including within the State of Illinois and this Judicial

District, through the operation of fully interactive commercial websites and online marketplaces

operating under the Defendant Domain Names and Online Marketplace Accounts (collectively,

the “Defendant Internet Stores”) identified in Schedule A. Id. Each Defaulting Defendant targets

the United States, including Illinois, and has offered to sell, and on information and belief, has

sold and continues to sell Counterfeit GRUMPY CAT Products to consumers within the United

States, including the State of Illinois. Id. Additional factual assertions applicable to Defaulting

Defendants are found in Paragraphs 13-22 of the Complaint and are incorporated herein. Id. at ¶¶

13-22.

                                                 2
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 3 of 16 PageID #:19601




       Plaintiff filed this action on October 9, 2019 alleging, among other claims, federal

trademark infringement and seeks statutory damages and injunctive relief. [Dkt. 1]. On

October 25, 2019, this Court granted Plaintiff’ Ex Parte Motion for Entry of a Temporary

Restraining Order (the “TRO”) [Dkt. Nos. 48, 49].

       Paragraph 7 of the TRO permitted Plaintiff to complete service of process to Defendants

by electronic publication at the Defendant Domain Names which were transferred to Plaintiff’s

control, or by sending an e-mail to the e-mail addresses identified in Exhibit 1 of the Bryan B.

Bundesen Declaration and any e-mail addresses provided for Defendants by third parties. The

Defendants identified in Schedule A were properly served on June 8, 2020. None of the

Defaulting Defendants has entered an appearance or otherwise defended this action. See

Declaration of Michael A. Hierl (the “Hierl Declaration”) at ¶ 2.

       Pursuant to Federal Rule of Civil Procedure 55(a) and (b)(2), Plaintiff now moves this

Court for an Order entering default and default judgment finding that Defaulting Defendants are

liable on Counts I, II and III of Plaintiff’s Complaint. Fed. R. Civ. P. 55(a) and (b)(2). Plaintiff

further seeks an award of statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for willful

trademark counterfeiting against each of the Defaulting Defendants for use of infringing and

counterfeiting the GRUMPY CATS Trademarks in connection with products sold through each

of the Defendant Internet Stores. Plaintiff also seeks entry of a permanent injunction prohibiting

Defaulting Defendants from selling Counterfeit/Infringing Products, an Order that the domain

names used by Defaulting Defendants to sell Counterfeit GRUMPY CAT Products be

permanently transferred to Plaintiff, and that all assets in Defaulting Defendants’ financial

accounts operated by PayPal, Inc., Alipay, Amazon, eCrater, DhGate, and eBay as well as any

newly discovered assets, be transferred to Plaintiff.



                                                 3
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 4 of 16 PageID #:19602




                                          ARGUMENT

I.     JURISDICTION AND VENUE ARE PROPER IN THIS COURT

       This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. § 1338(a)-(b) and 28

U.S.C. § 1331. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in Illinois and causes harm to Plaintiff’s business

within this Judicial District. See [Complaint, Dkt. 1, at ¶ 5;] uBID, Inc. v. GoDaddy Grp., Inc.

623 F.3d 421, 423-24 (7th Cir. 2010) (without benefit of an evidentiary hearing, plaintiff bears

only the burden of making a prima facie case for personal jurisdiction; all of plaintiff's asserted

facts should be accepted as true and any factual determinations should be resolved in its favor).

       Through at least the fully interactive commercial Internet websites and online

marketplace accounts operating under the Defendant Internet Stores, each of the Defaulting

Defendants has targeted sales from Illinois residents by operating websites and/or online

marketplace accounts that offer shipping to the United States, including Illinois and, on

information and belief, has sold Counterfeit/Infringing Products to residents within the United

States, including Illinois. Many of the websites look sophisticated and accept payment in U.S.

Dollars via credit cards, Western Union and PayPal. [Dkt. No. 1 at ¶ 14]. As such, personal

jurisdiction is proper since each of the Defaulting Defendants is committing tortious acts in

Illinois, is engaging in interstate commerce and has wrongfully caused Plaintiff substantial injury

in the State of Illinois. See Estee Lauder Cosmetics Ltd. & Make-up Art Cosmetics Inc. v. Ali-

Beauties Store Store, et al., No. 1:19-cv-04579 (N.D. Ill. Sept. 12, 2019) (unpublished) (Dkt. No.

49); Bose Corp. v. Amilineinc, et al., No. 1:19-cv-05347 (N.D. Ill. Oct. 9, 2019) (unpublished)



                                                 4
  Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 5 of 16 PageID #:19603




(Dkt No. 44); Eye Safety Systems, Inc. v. 1CN7085, et al., No. 1:19-cv-06005 (N.D. Ill. Nov. 19,

2019) (unpublished) (Dkt No. 49); Levi Strauss & Co. v. Acinth Girl Hy Store, et al., No. 1:19-

cv-06200 (N.D. Ill. Nov. 19, 2019) (unpublished) (Dkt No. 48).

II.    PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF DEFAULT

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, “when a party against

whom a judgment for affirmative relief is sought has failed to plead or otamherwise defend,

and that failure is shown by affidavit or otherwise, the clerk must enter the party's default.”

Fed. R. Civ. P. 55(a). On October 9, 2019 Plaintiff filed its Complaint alleging, among other

claims, trademark infringement and counterfeiting, 15 U.S.C. § 1114 (Count I); false

designation of origin, 15 U.S.C. § 1125(a) (Count II); and violation of Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510/1, et. seq. (Count III). The Defendants were

properly served on June 8, 2020. [Dkt. 50]. Despite having been served with process, the

Defaulting Defendants have ignored these proceedings and failed to plead or otherwise defend

this action. Hierl Declaration at ¶ 2. Accordingly, Plaintiff ask for entry of default and default

judgment against the Defaulting Defendants.

III.    PLAINTIFF HAS MET THE REQUIREMENTS FOR ENTRY OF
       DEFAULT JUDGMENT

        Rule 55(b)(2) of the Federal Rules of Civil Procedure provides for a court-ordered

default judgment. A default judgment establishes, as a matter of law, that defendants are liable

to plaintiff on each cause of action alleged in the complaint. United States v. Di Mucci, 879

F.2d 1488, 1497 (7th Cir. 1989). When the Court determines that a defendant is in default, the

factual allegations of the complaint are taken as true and may not be challenged, and the

defendants are liable as a matter of law as to each cause of action alleged in the complaint.

Black v. Lane, 22 F.3d 1395, 1399 (7th Cir. 1994).

                                                5
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 6 of 16 PageID #:19604




       Twenty-one (21) days have passed since Defendants were served, and no answer or other

responsive pleading has been filed by any of the Defaulting Defendants identified in Amended

Schedule A. See Fed. R. Civ. P. 12(a)(1)(A). Accordingly, default judgment is appropriate, and

consistent with previous similar cases in front of this Court, Plaintiff requesst an award of

statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for willful trademark infringement

and counterfeiting against each of the Defaulting Defendants for use of infringing and

counterfeit imitations of Plaintiff’s Trademark in connection with products sold through the

Defendant Internet Stores. Plaintiff also seeks entry of a permanent injunction prohibiting

Defaulting Defendants from selling Counterfeit/Infringing Products, an order that domain names

used by Defaulting Defendants to sell Counterfeit GRUMPY CAT Products be permanently

transferred to Plaintiff, and that all assets in Defaulting Defendants’ financial accounts

operated by PayPal, Inc., Alipay, Amazon, DhGate, eBay and eCrater and any newly identified

accounts be transferred to Plaintiff.

       A.     Trademark Infringement and Counterfeiting

       To properly plead a claim of trademark infringement and counterfeiting pursuant to the

Lanham Act, a plaintiff must allege that (1) its mark is distinctive enough to be worthy of

protection, (2) defendants are not authorized to use the mark; and (3) defendant’s use of the

mark causes a likelihood of confusion as to the origin or sponsorship of defendant’s products.

See Neopost Industrie B.V. v. PFE Int’l Inc., 403 F. Supp. 2d 669, 684 (N.D. Ill. 2005) (citing

Bliss Salon Day Spa v. Bliss World LLC, 268 F.3d 494, 496-97 (7th Cir. 2001)).

       Plaintiffs alleged in their Complaint that the GRUMPY CAT Trademarks are highly

distinctive, that Defaulting Defendants have knowledge of Plaintiffs’ rights in the GRUMPY

CAT Trademarks, that Defaulting Defendants are not authorized to use the GRUMPY CAT



                                               6
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 7 of 16 PageID #:19605




Trademarks, and that Defaulting Defendants’ use of the GRUMPY CAT Trademarks causes

likelihood of confusion. [Dkt. 1 at ¶¶ 23-29]. Since the Defaulting Defendants have failed to

respond or otherwise plead in this matter, the Court must accept the allegations contained in

Plaintifffs’ Complaint as true. See Fed. R. Civ. P. 8(b)(6); Am. Taxi Dispatch, Inc., v. Am. Metro

Taxi & Limo Co., 582 F. Supp. 2d 999, 1004 (N.D. Ill. 2008). Accordingly, Plaintiffs request

entry of judgment with respect to Count I for willful trademark infringement and counterfeiting

of the GRUMPY CAT Trademarks against the Defaulting Defendants.

       B.      False Designation of Origin

       A plaintiff bringing a false designation of origin claim under 15 U.S.C. § 1125(a) must

show that: (1) the plaintiff has a protectable trademark; and (2) a likelihood of confusion will

exist as to the origin of plaintiff’s products. All Star Championship Racing, Inc. v. O’Reilly

Auto. Stores, Inc., 2013 WL 1701871, *10 (C.D. Ill. Apr. 18, 2013) (citing Johnny Blastoff, Inc.

v. Los Angeles Rams Football Co., 188 F. 3d 427, 436 (7th Cir. 1999)). This is the same test that

is used for bringing a trademark infringement claim under the Lanham Act. See Neopost, 403 F.

Supp. 2d at 684.

       Plaintiff alleged in its Complaint that Defaulting Defendants are using the federally

registered GRUMPY CAT Trademarks without authorization on the Counterfeit/Infringing

Products. This creates a likelihood of confusion, mistake, and deception among the general

public as to the affiliation, connection, or association with Plaintiff or the origin, sponsorship,

or approval of Defaulting Defendants’ Counterfeit/Infringing Products by Plaintiff. Id. at ¶¶ 30-

34. Furthermore, by using the GRUMPY CAT Trademarks on the Counterfeit/Infringing

Products, Defaulting Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the Counterfeit Counterfeit/Infringing



                                                7
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 8 of 16 PageID #:19606




Products. Id. As a result, Plaintiff requests entry of judgment with respect to Count II for

willful false designation of origin against the Defaulting Defendants.

               C.     Violation of the Illinois Uniform Deceptive Trade Practices Act

       In Illinois, courts resolve unfair competition and deceptive trade practices claims

“according to the principles set forth in the Lanham Act.” Spex, Inc. v. The Joy of Spex, Inc.,

847 F.Supp. 567, 579 (N.D. Ill. 1994). Illinois courts look to federal case law and apply the

same analysis to state infringement claims. Id. (citation omitted). As such, the determination as

to whether there is a likelihood of confusion under the Illinois Uniform Deceptive Trade

Practices Act is similar to the Lanham Act analysis. Am. Broad. Co. v. Maljack Prods., Inc., 34

F. Supp. 2d 665, 681 (N.D. Ill. 1998).

       Plaintiff alleged in their Complaint that Defaulting Defendants have engaged in acts

violating Illinois law including, but not limited to, passing off their products as genuine

GRUMPY CATS products, causing likelihood of confusion and/or misunderstanding as to the

source of their goods, causing a likelihood of confusion and/or misunderstanding as to

affiliation, connection, or association with Plaintiff’s genuine products, representing that their

counterfeit products have Plaintiff’s approval when they do not, and engaging in other couduct

which creates a likelihood of confusion or misunderstanding among the public. [Dkt. 1, ¶¶ 35-

38]. Plaintiff, therefore, requests entry of judgment with respect to Count III of its Complaint

for willful violation of the Illinois Uniform Deceptive Trade Practices Act against Defaulting

Defendants.

IV.    PLAINTIFF IS ENTITLED                     TO    MONETARY            DAMAGES           AND
       INJUNCTIVE   RELIEF

       The awarding of statutory damages serves dual interests in that it is remedial in nature,

but also intended to protect an important public interest. Given the broader economic losses and


                                                8
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 9 of 16 PageID #:19607




harm to the job market caused by counterfeiting, coupled with the possible dangers to

consumers who are tricked into purchasing low quality, counterfeit products over the Internet, it

is important to both penalize defendants and try to deter future violations.

       Plaintiff advertises throughout the world and spends considerable resources marketing

and protecting its trademark and associated products. Plaintiff’s promotional efforts include

website and social media sites. [Dkt. 1 at ¶ 8].

       A.      Statutory Damages Are Appropriate in this Case

       Pursuant to the statutory damages provision of the Lanham Act, 15 U.S.C. § 1117(c), a

plaintiff in a case involving the use of a counterfeit mark may elect to receive “not less than

$1,000 or more than $200,000 per counterfeit mark per type of goods or services sold, offered

for sale, or distributed, as the court considers just.” 15 U.S.C. § 1117(c)(1). When the

counterfeiting is found to be willful, 15 U.S.C. § 1117(c)(2) provides for statutory damages of

up to “$2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or

distributed, as the court considers just.” 15 U.S.C. § 1117(c)(2).

       Although 15 U.S.C. § 1117(c) contains the dollar range for possible statutory damage

awards, the only guidance provided by the statute for how to determine a damage award within

the statutory dollar range is “as the court considers just.” 15 U.S.C. § 1117(c). Courts

interpreting 15 U.S.C. § 1117(c) have analogized case law applying the statutory damage

provision of the Copyright Act contained in 17 U.S.C. § 504(c). See Lorillard Tobacco Co.,

2004 U.S. Dist. LEXIS 22563, *10; Sara Lee v. Bags of New York, Inc., 36 F. Supp. 2d 161,

166 (S.D.N.Y. 1999). In Sara Lee, 36 F. Supp. 2d at 170, In Sara Lee, the court awarded

statutory damages in the amount of $750,000 after estimating the defendants' ill-gotten gains

and trebling them to "deter and punish a willful continuous course of infringements and



                                                   9
Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 10 of 16 PageID #:19608




defiance of the judicial process." Sara Lee v. Bags of New York, Inc., 36 F. Supp. 2d 161, 166

(S.D.N.Y. 1999).    The Sara Lee analysis included seven factors: (1) the profits made by the

defendants; (2) the revenues lost by plaintiff; (3) the value of the mark; (4) the deterrent effect

on others; (5) whether the conduct was innocent or wilful; (6) whether a defendant has

cooperated in providing records; and (7) the deterrent effect on the defendant.

      The USPTO’s Office of Policy and International Affairs and the National

Telecommunications and Information Administration (“NTIA”) together working as part of the

Department of Commerce’s Internet Policy Task Force conducted a review of the relationship

between the availability and protection of online copyrighted works and innovation in the

Internet economy. The Internet Policy Task Force’s White Paper on Remixes, First Sale, and

Statutory Damages (White Paper) was published on January 28, 2016 (See Exhibit 1), which

recognizes in copyright law that reduced damages may be warranted to avoid impeding new

creative works, e.g., remixes -- works created through changing and combining existing works

to produce something new and creative -- as part of a trend of user generated content.

However, regarding straight-out counterfeiting where impeding creativity is not a concern, The

Office of the U. S. Trade Representative issued findings of the Special 301 Out-of-Cycle

Review of Notorious Markets for 2015, December 2015 (See Exhibit 2), highlighting

disturbing trends in the marketing and distribution of counterfeit goods online, with escalating

levels of counterfeit sales online including an increase in the services that support such

operations. With an estimated 15% increase in online sales of counterfeit goods, the economic

toll of counterfeiting on governments, businesses, and consumers is disturbing.




                                                10
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 11 of 16 PageID #:19609




       Accordingly, a significant consideration should be whether infringing sales were made

over the Internet, the rationale being that sales over the Internet increase the amount of an

award because use of the Internet made the infringement widely available.

       The lack of information regarding Defaulting Defendants’ sales and profits makes

statutory damages particularly appropriate for default cases like the instant case. See Petmed

Express, Inc. v. medpets.com, Inc., 336 F. Supp. 2d 1213, 1220 (S.D. Fla. 2004). Likewise,

Courts have recognized that statutory damages should be awarded without requiring an

evidentiary hearing. See Lorillard Tobacco Co. v. Montrose Wholesale Candies & Sundries,

Inc., 2008 U.S. Dist. LEXIS 31761, *11 (N.D. Ill. Apr. 17, 2008).

       B.      Defendants’ Counterfeiting Was Willful

       As alleged in Plaintiff’s Complaint, Defaulting Defendants facilitate sales by designing

the Defendant Internet Stores so that they appear to unknowing consumers to be authorized

online retailers, outlet stores, or wholesalers selling genuine Plaintiff’s products. [Dkt. 1 at ¶ 14].

       Pursuant to 15 U.S.C. § 1117(e), a counterfeiting violation is presumed willful “for

purposes of determining relief if the violator ... knowingly provided ... materially false contact

information to a domain name registrar....” 15 U.S.C. § 1117(e). Many of the Defaulting

Defendants Internet Stores look sophisticated and often include images and design elements that

make it very difficult for consumers to distinguish the counterfeit sites from the authorized

website. [Dkt. 1 at ¶ 14]. Thus, willfulness is presumed in the instant case under 15 U.S.C. §

1117(e).

       Even without the statutory presumption, it is clear that Defaulting Defendants’

counterfeiting was willful. “Willful infringement may be attributed to the defendant’s actions

where he had knowledge that his conduct constituted infringement or where he showed a



                                                  11
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 12 of 16 PageID #:19610




reckless disregard for the owner’s rights.” Lorillard Tobacco Co. v. S & M Cent. Serv. Corp.,

2004 LEXIS 22563, *19-20 (N.D. Ill. Feb. 25, 2005). As such, knowledge need not be proven

directly, but can be inferred from a defendant’s conduct. Id. at 20. In the instant case, Defaulting

Defendants clearly had knowledge that their activities constituted infringement or at least a

reckless disregard for Plaintiff’s rights in the GRUMPY CATS Trademark, especially given

Plaintiff’s extensive promotional efforts discussed above. After all, the Defendants were taking

great pains to conceal their identities to try to avoid being held accountable for their

counterfeiting activities. [Dkt. 1 at ¶ 4, ¶ 17].

        Finally, District Courts have deemed counterfeiting willful when defendants default. See

Estee Lauder Cosmetics Ltd. & Make-up Art Cosmetics Inc. v. Ali-Beauties Store Store, et al., No.

1:19-cv-04579 (N.D. Ill. Sept. 12, 2019) (unpublished) (Dkt. No. 49); Bose Corp. v. Amilineinc, et

al., No. 1:19-cv-05347 (N.D. Ill. Oct. 9, 2019) (unpublished) (Dkt No. 44); Eye Safety Systems,

Inc. v. 1CN7085, et al., No. 1:19-cv-06005 (N.D. Ill. Nov. 19, 2019) (unpublished) (Dkt No. 49);

Levi Strauss & Co. v. Acinth Girl Hy Store, et al., No. 1:19-cv-06200 (N.D. Ill. Nov. 19, 2019)

(unpublished) (Dkt No. 48).

        C.      A High Statutory Damages Award Is Appropriate and Just

        Courts have awarded high damage amounts where a defendant’s counterfeiting activities

attracted wide market exposure through Internet traffic or advertisement. See Coach, Inc. v.

Ocean Point Gifts, 2010 U.S. Dist. LEXIS 59003, *15-16 (D.N.J. Jun. 14, 2010) (high damage

awards in counterfeit cases were “due in part to the wide market exposure that the Internet can

provide”); Burberry Ltd. v. Designers Imports, Inc., 2010 U.S. Dist. LEXIS 3605, *28-29

(S.D.N.Y. Jan. 19, 2010) (damages amount based, in part, on “Defendant's ability to reach a

vast customer base through internet advertising”). Courts in this district have also considered



                                                    12
Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 13 of 16 PageID #:19611




the significant value of a plaintiff’s brand and the efforts taken to protect, promote and enhance

that brand in determining the appropriate dollar figure for the award. Lorillard Tobacco Co.,

2004 U.S. Dist. LEXIS 22563, *16.

      In similar cases involving willful Internet-based counterfeiting, Courts in this district

have awarded significant damages, including up to the maximum provided by law, to the

plaintiff to serve the purposes of: (1) deterring the defendant and others situated like him from

bringing into commerce counterfeit goods, (2) compensating the plaintiff for damages caused by

defendant’s infringement, and (3) punishing the defendant appropriately for his counterfeiting

activities. See, e.g., Burberry Limited, et al. v. The Partnerships And Unincorporated

Associations Identified On Schedule “A”, No. 1:14-cv-04824 (N.D. Ill. Sep. 25, 2014)

(unpublished) (Docket No. 38) (awarding $2,000,000 in statutory damages per defendant);

Calvin Klein Trademark Trust et al. v. Chen Xiao Dong, et al., No. 15-cv-2224 (N.D. Ill. May

12, 2015) (unpublished) (Docket No. 45) (awarding $2,000,000 in statutory damages per

defendant.) Given the Court’s clear discretion in determining the appropriate amount of the

statutory damages award within the statutory limits of 15 U.S.C. § 1117(c), Plaintiff

respectfully request the Court’s entry of an award of one hundred thousand dollars ($100,000)

per Defaulting Defendant.

      Additionally, the remedy imposed under the statute must provide a sufficient deterrent

effect to ensure that the guilty party will not engage in further infringing conduct. Sands,

Taylor & Wood v. Quaker Oats Co., 34 F.3d 1340, 1348 (7th Cir. 1994). For example, in

Phillip Morris USA Inc. v. Marlboro Express, the Court stated that due to “the size of the

potential profit given the quantities of [counterfeit goods] involved, and the need for a

substantial deterrent to future misconduct by defendants and other counterfeit traffickers ...



                                               13
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 14 of 16 PageID #:19612




plaintiff is entitled to the maximum statutory award under 15 U.S.C. § 1117(c)(2).” 2005 U.S.

Dist. LEXIS 40359, *28 (E.D.N.Y. Aug. 26, 2005).

         Finally, in determining an appropriate damage award, this Court should be guided by the

Lorillard case and consider the “significant value of [the Plaintiff] brand and the efforts taken

to protect, promote and enhance that brand.” Lorillard Tobacco Co., 2004 U.S. Dist. LEXIS

22563, *16. Thus, Plaintiff’s request for statutory damages award should be given favorable

consideration in light of Plaintiff’s effort to protect, promote and enhance the GRUMPY CATS

brand.

         D.     Plaintiff is Entitled to Permanent Injunctive Relief

         In addition to the foregoing relief, Plaintiff respectfully requests entry of a permanent

injunction enjoining Defaulting Defendants from infringing or otherwise violating Plaintiff’s

registered trademark rights in the GRUMPY CATS Trademarks, including at least all injunctive

relief previously awarded by this Court to Plaintiff in the TRO. Plaintiff is also entitled to

injunctive relief so it can quickly take action against any new websites and online marketplace

accounts that are identified, found to be linked to Defaulting Defendants, and selling Counterfeit

Plaintiff’s Products. See Estee Lauder Cosmetics Ltd. & Make-up Art Cosmetics Inc. v. Ali-

Beauties Store Store, et al., No. 1:19-cv-04579 (N.D. Ill. Sept. 12, 2019) (unpublished) (Dkt. No.

49); Bose Corp. v. Amilineinc, et al., No. 1:19-cv-05347 (N.D. Ill. Oct. 9, 2019) (unpublished)

(Dkt No. 44); Eye Safety Systems, Inc. v. 1CN7085, et al., No. 1:19-cv-06005 (N.D. Ill. Nov. 19,

2019) (unpublished) (Dkt No. 49); Levi Strauss & Co. v. Acinth Girl Hy Store, et al., No. 1:19-cv-

06200 (N.D. Ill. Nov. 19, 2019) (unpublished) (Dkt No. 48).




                                                14
 Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 15 of 16 PageID #:19613




V.     CONCLUSION

       Plaintiff respectfully requests that the Court enter default and default judgment against

each Defaulting Defendant, award statutory damages in the amount of one hundred thousand

dollars ($100,000) per Defaulting Defendant pursuant to 15 U.S.C. § 1117(c) and enter a

permanent     injunction    order   prohibiting    Defaulting    Defendants     from     selling

Counterfeit/Infringing Products, permanently transferring the domain names used by Defaulting

Defendants to sell Counterfeit/Infringing Products to Plaintiff, and transferring all assets in

Defaulting Defendants’ financial accounts operated by eBay, PayPal, Inc., Alipay, Amazon,

DhGate and eCrater to Plaintiff.



                                                   Respectfully submitted,
Dated: June 29, 2020
                                            By:    s/Michael A. Hierl             _
                                                   Michael A. Hierl (Bar No. 3128021)
                                                   William B. Kalbac (Bar No. 6301771)
                                                   Hughes Socol Piers Resnick & Dym, Ltd.
                                                   Three First National Plaza
                                                   70 W. Madison Street, Suite 4000
                                                   Chicago, Illinois 60602
                                                   (312) 580-0100 Telephone
                                                   mhierl@hsplegal.com
                                                   wkalbac@hsplegal.com
                                                   Attorneys for Plaintiff
                                                   GRUMPY CAT LIMITED




                                              15
Case: 1:19-cv-06676 Document #: 186 Filed: 06/29/20 Page 16 of 16 PageID #:19614




                           CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that a true and correct copy of the

foregoing Memorandum was filed electronically with the Clerk of the Court and served on

all counsel of record and interested parties via the CM/ECF system on June 29, 2020.

                                                 /s/ Michael A. Hierl
                                                 Michael A. Hierl




                                            16
